[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 10276
The defendant has filed a Motion to Strike the Second Revised Complaint of the plaintiff, dated July 7, 1992. As to the first and second counts, the Statute of Limitations should be plead by Special Defense, and not by a Motion to Strike. As to the remaining issues relative to the second count, the plaintiff does not have to assert in her complaint that she was an intended beneficiary of the contract she alleges therein. Further, the second count does state a claim upon which relief may be granted.
For the foregoing reasons, the defendant's Motion to Strike both counts of the plaintiff's Complaint is denied.
/s/ William J. Sullivan, J. WILLIAM J. SULLIVAN